Citation Nr: 1018900	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for throat injury residuals due 
to April 2001 VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In August 2008, the Board denied the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for throat injury residuals due to April 2001 VA 
medical treatment.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
December 2009, the Court issued an order granting a joint 
motion for remand.  The case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion states that "remand is necessary for the 
Board to obtain any available VA records relating to any 
informed consent that was obtained in conjunction with the 
April 2001 procedure."  Joint motion for remand, pages 5-6.  
Therefore, an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain any 
available VA records relating to any 
informed consent that was obtained in 
conjunction with the April 26, 2001, 
transesophageal echocardiogram performed 
at the Brooklyn VA medical center.  All 
efforts to obtain these records should be 
fully documented.  The VA medical center 
must provide a negative response if 
records relating to informed consent are 
not available.  If the RO cannot locate 
any identified federal records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for throat injury 
residuals due to April 2001 VA medical 
treatment.  If the benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


